Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/07/2016 12:12 PM CDT




                                                         - 545 -
                               Decisions of the Nebraska Court of A ppeals
                                     23 Nebraska A ppellate R eports
                                             ROSS, SCHROEDER v. ARTZ
                                               Cite as 23 Neb. Ct. App. 545




                               Ross, Schroeder & George, LLC, a limited
                                liability company, appellee, v. Lynn A rtz
                                        and Dee A rtz , appellants.
                                                    ___ N.W.2d ___

                                        Filed January 26, 2016.    No. A-14-1065.

                1.	 Courts: Appeal and Error. The district court and higher appellate
                     courts generally review appeals from the county court for errors appear-
                     ing on the record.
                2.	 Judgments: Appeal and Error. When reviewing a judgment for errors
                     appearing on the record, the inquiry is whether the decision conforms
                     to the law, is supported by competent evidence, and is neither arbitrary,
                     capricious, nor unreasonable.
                 3.	 ____: ____. In instances when an appellate court is required to review
                     cases for error appearing on the record, questions of law are reviewed de
                     novo on the record.
                 4.	 ____: ____. In a bench trial of a law action, the trial court’s factual find-
                     ings have the effect of a jury verdict, which an appellate court will not
                     disturb on appeal unless clearly wrong. And an appellate court does not
                     reweigh the evidence but considers the judgment in the light most favor-
                     able to the successful party and resolves evidentiary conflicts in favor of
                     the successful party.
                5.	 Contracts. Whether a contract exists is a question of fact; the meaning
                     of a contract is a question of law.
                6.	 Contracts: Attorney and Client. An attorney-client relationship ordi-
                     narily rests on contract, but it is not necessary that the contract be
                     express or that a retainer be requested or paid. The contract may be
                     implied from the conduct of the parties.
                7.	 Contracts: Attorney and Client: Proof. An attorney-client relation-
                     ship is created when (1) a person seeks advice or assistance from
                     an attorney, (2) the advice or assistance sought pertains to matters
                     within the attorney’s professional competence, and (3) the attorney
                                     - 546 -
            Decisions of the Nebraska Court of A ppeals
                  23 Nebraska A ppellate R eports
                         ROSS, SCHROEDER v. ARTZ
                           Cite as 23 Neb. Ct. App. 545

     expressly or impliedly agrees to give or actually gives the desired
     advice or assistance.
 8.	 Contracts: Attorney and Client. No formal contract, arrangement, or
     attorney fee is necessary to create the relationship of attorney and client;
     the contract may be implied from the conduct of the parties.
 9.	 Contracts: Malpractice: Proof. A binding mutual understanding or
     meeting of the minds sufficient to establish a contract requires no pre-
     cise formality or express utterance from the parties themselves as to all
     of the details of the proposed agreement, and a contract may be implied
     from conduct and circumstances.
10.	 Attorney Fees. Counsel cannot recover fees when the representation is
     plainly in violation of the ethical requirements of the profession.

   Appeal from the District Court for Buffalo County, John P.
Icenogle, Judge, on appeal thereto from the County Court for
Buffalo County, Linda S. Caster Senff, Judge. Judgment of
District Court affirmed.

   Jeffrey P. Ensz, of Lieske, Lieske & Ensz, P.C., L.L.O.,
for appellants.

   Kent A. Schroeder, of Ross, Schroeder & George, L.L.C.,
for appellee.

   Moore, Chief Judge, and Irwin and Inbody, Judges.

   Moore, Chief Judge.
                       INTRODUCTION
   Ross, Schroeder & George, LLC (RSG), a limited liabil-
ity company, filed an action in the county court for Buffalo
County, seeking to collect the balance of a debt for attorney
fees owed by Lynn Artz and Dee Artz for legal services pro-
vided to them. The county court found that an attorney-client
relationship had been formed between the parties and entered
judgment in favor of RSG. The Artzes appealed to the district
court, which affirmed the decision of the county court, and
then to this court. Finding no error, we affirm.
                             - 547 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

                        BACKGROUND
   This case involves a dispute over who is responsible
for attorney fees incurred for services provided by Kent
Schroeder, an attorney with RSG, in a custody case filed in
the district court. The parties in the custody case were Nicole
Hasselbalch and Rickey Jackson, the parents of Sydney
Hasselbalch (Sydney). The Artzes are Hasselbalch’s parents
and Sydney’s grandparents. At some point, Jackson’s attorney
in the custody case withdrew. The Artzes then contacted and
met with Schroeder, who entered an appearance as coun-
sel for Jackson in the pending custody case. Jackson was
unsuccessful in the custody case, and this court affirmed
the award of Sydney’s custody to Hasselbalch. See Jackson
v. Hasselbalch, No. A-10-1068, 2011 WL 3849483 (Neb.
App. Aug. 30, 2011) (selected for posting to court Web site).
RSG subsequently filed the present attorney fees collection
action, which raises the issue of whether there was any agree-
ment between RSG and the Artzes that would allow RSG to
recover from the Artzes the reasonable value of the services
Schroeder provided.
   On November 30, 2011, RSG filed a complaint in the county
court. RSG alleged that Schroeder, an attorney with RSG,
was employed by the Artzes to represent them with respect
to the interests of their granddaughter Sydney. RSG alleged
that in April 2010, an initial office conference was held and
the Artzes paid $2,500, which was deposited into RSG’s trust
account, and that the balance due from the Artzes to RSG was
$18,442.38, for which RSG sought judgment.
   In their answer, the Artzes admitted that they may have
attended a conference at RSG’s office but asserted that they
never hired RSG to represent them and never guaranteed any
fees to RSG. The Artzes denied the remaining allegations
of the complaint and set forth various affirmative defenses,
including an assertion that RSG’s complaint should be dis-
missed because the purported agreement between the parties
violated the statute of frauds.
                             - 548 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

   Trial was held before the county court on March 7 and May
20, 2014. The parties stipulated that the charges by Schroeder’s
office of $18,442.38 were fair, customary, and reasonable and
that the services charged for were in fact provided. The court
proceeded to hear evidence on the issue of whether the Artzes
were responsible for payment of those fees.
   Copies of the transcript in the custody case and this court’s
memorandum opinion following the appeal in the custody case,
as well as documents from the transcript in a guardianship case
involving Sydney, were admitted into evidence as exhibits in
this case. We briefly outline the background and history of
those cases to provide context for the establishment of the par-
ties’ relationship in the present case.
   Sydney was born to Hasselbalch and Jackson in 2002, at
which time Hasselbalch and Jackson both resided in Lincoln,
Nebraska. Hasselbalch and Jackson were not married to one
another. Jackson had contact with Sydney of varying degrees
from her birth until 2006 when Hasselbalch met and began
cohabitating with Clinton Williams. Jackson had no con-
tact with Sydney between summer 2006 and February 2009.
Hasselbalch and Williams moved to Texas in 2008, and Sydney
resided with the Artzes for a period of some months prior to
returning to Hasselbalch’s care in Texas. In February 2009,
Hasselbalch was residing with Williams in Texas and experi-
encing difficulties caring for Sydney. She asked Dee to help,
and Dee took Sydney into her physical custody and cared for
her in Kearney, Nebraska. In February 2009, Jackson reestab-
lished and maintained consistent contact with Sydney, includ-
ing caring for her on weekends in Lincoln.
   On December 10, 2009, Dee filed a petition in the county
court seeking appointment as Sydney’s guardian. The county
court appointed Dee as temporary guardian. The temporary
guardianship was vacated after a temporary custody order was
entered in the custody case in March 2010. The guardianship
case was dismissed by the court in March 2011 during the
pend­ency of the appeal in the custody case.
                             - 549 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

   On February 16, 2010, Jackson filed a complaint in the
district court seeking custody of Sydney. At that time, Jackson
was represented by an attorney other than Schroeder. Jackson
requested temporary custody, and he alleged that Williams
had abused Sydney and that Hasselbalch failed to protect her.
On March 15, the court entered an order granting Jackson’s
request for temporary custody. Jackson, who was still living in
Lincoln, allowed Sydney to remain in Kearney with the Artzes
to complete the school year.
   On March 24, 2010, Jackson’s first attorney was allowed to
withdraw as attorney of record in the custody case. Schroeder
entered his appearance as counsel of record for Jackson on
April 22.
   Trial was held in the custody case on September 27,
2010, and on October 4, the district court entered an order
placing primary legal and physical custody of Sydney with
Hasselbalch, subject to parenting time with Jackson as set
forth in the order. Schroeder filed a notice of Jackson’s intent
to appeal, and on October 4, 2011, this court issued our man-
date affirming the decision in the custody case.
   We now set forth the evidence with respect to the Artzes’
relationship with Schroeder. The Artzes accompanied Jackson
when he retained his first attorney of record in the custody
case. Jackson did not have money to pay the retainer requested
by the first attorney, so Lynn wrote the check for this $2,500
fee. The check has a notation stating, “Loan to . . . Jackson
Legal Fees for Sydney.” After Jackson’s first attorney in the
custody case withdrew, he asked the Artzes to help him find
an attorney. Dee was also “very worried about [Sydney’s] situ-
ation.” The Artzes discussed the matter with “[their] attorney,”
who recommended Schroeder. The Artzes met with Schroeder
on April 10, 2010. Jackson was supposed to attend the initial
conference but was unable to leave work.
   Dee testified that the RSG receptionist gave them a client
questionnaire form to fill out without any further instructions.
Dee filled out sections of the form. In the area of the form for
                              - 550 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

the client’s name, Dee wrote “Lynn & Dee Artz,” although she
testified that “we weren’t the clients.” Schroeder testified that
he relies upon this form to gather basic contact information
and to “identify who [his] client is.” There is a place on the
form to indicate whether someone else will be responsible for
the account, which Dee left blank. Dee testified that she did
not complete this portion of the form because “the question-
naire wasn’t even pertaining to us, because we weren’t the
clients.” Schroeder testified that if the Artzes had indicated on
the form that Jackson was going to be responsible for the bill,
he would have had the Artzes sign a guarantee, but he did not
ask them to do so because they left that portion of the form
blank. Near the bottom of the form is the following printed
statement: “DURING THE INITIAL CONFERENCE, YOU
SHOULD DISCUSS THE LEGAL FEES EXPECTED TO BE
INCURRED WITH THE ATTORNEY. IN MOST INSTANCES,
[RSG] REQUIRE[S] THAT BOTH THE CLIENT AND
THE ATTORNEY EXECUTE A CONTRACT FOR LEGAL
SERVICES.” It is undisputed that no such express contract was
executed by the parties.
   After the initial conference, the Artzes paid a retainer of
$2,500 to RSG. The check was dated April 19, 2010. A nota-
tion on the check states, “Retain Fee . . . Schroeder[;] Lynn
Loan . . . Jackson.” A receipt given to the Artzes states that the
$2,500 was received from “Lynn . . . for . . . Jackson.”
   Schroeder testified that he understood that the Artzes were
his clients and that he would be representing Jackson “in a
representative capacity” in the custody case. He testified that
with respect to the custody case, the Artzes wanted to be
able to provide Sydney a safe living environment with them
and that the common goal of the Artzes and Jackson in that
case was for Sydney to continue residing with the Artzes and
attend school in Kearney. According to Schroeder, he told
the Artzes that he would have to technically make an appear-
ance of record for Jackson because he was the one who had
standing to ask the court to determine Sydney’s custody, but
                             - 551 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

that hopefully, if they prevailed, Jackson would continue to
agree to allow Sydney to reside with the Artzes in Kearney.
He testified that throughout the custody litigation, the Artzes
were the ones who suggested trial strategies and he believed
and understood he was working for the Artzes. The Artzes
and Jackson all testified that Schroeder told the Artzes that
they were not his clients and that Jackson was. Schroeder did
not recall ever specifically telling Lynn, in the presence of
Dee and Jackson, “[Lynn], I am not your attorney.” Schroeder
also testified, “I don’t think I ever said that [Jackson] was
my client. I said that I was his attorney of record.” He testi-
fied further that he represented that he was Jackson’s attorney
because Jackson had to be the named plaintiff in the cus-
tody case.
   After Schroeder entered an appearance in the custody case,
the Artzes contacted him on a regular basis throughout the
proceedings. While we have not detailed those contacts, the
record shows that Schroeder had numerous contacts with the
Artzes in person, by e-mail, and by telephone and had only
limited contact with Jackson. The Artzes sought Schroeder’s
advice and gave him information concerning the case. When
discovery was ongoing in the custody case, it was sent to the
Artzes and not Jackson. The Artzes suggested to Schroeder
questions to ask and witnesses to call at trial. Schroeder testi-
fied that with respect to decisions as to how the custody case
was to proceed, the Artzes “called the shots.”
   A letter from Schroeder regarding the district court’s final
order in the custody case was addressed to both Jackson
and Dee. The Artzes advised Schroeder that they wanted
to appeal following the district court’s decision in the cus-
tody case. The Artzes also provided a 5-page narrative of
events that occurred after the custody decision, which they
believed should be used in the appeal. Lynn hired a pri-
vate detective to investigate whether Williams was still liv-
ing with Hasselbalch in hopes of using the information to
modify the custody decision. When Lynn received the report
                              - 552 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

from the private detective, he provided the information to
Schroeder’s office.
   Schroeder did not have any conversations with the Artzes
regarding how the bill would be sent for the services he was
going to provide. He testified, however, that his understanding
“from day one” was that his fee was going to be paid by the
Artzes. In an e-mail to the Artzes, an employee of RSG asked
them what arrangements they would be making to pay the bill.
The record shows that monthly statements for Schroeder’s
services were addressed to Jackson in care of Dee and sent to
the Artzes’ address. The Artzes did not contact Schroeder and
advise him to send the bills elsewhere.
   Dee testified that they never promised to pay Schroeder
for Jackson’s legal fees. According to Dee, Lynn had given a
loan to Jackson to make the initial fee payment. As of the trial
date, Jackson had not paid any money toward the “alleged
loans that [the Artzes] made him.” Likewise, he had not made
any payments directly to Schroeder or contacted Schroeder
to make arrangements for payment. Dee testified that she
gave the monthly statements to Jackson unopened. Jackson
testified, however, that he only received one statement from
Dee. Jackson testified that he believed Schroeder to be his
attorney, that the bill is his responsibility, and that he intends
to pay it.
   On May 30, 2014, the county court entered judgment in
favor of RSG for $18,442.38, plus costs and postjudgment
interest in the statutory amount. The court applied the factors
set forth by the Nebraska Supreme Court in McVaney v. Baird,
Holm, McEachen, 237 Neb. 451, 466 N.W.2d 499 (1991), and
found the evidence clear that the Artzes had an attorney-client
relationship with Schroeder. The court stated:
         A person can develop an attorney-client relation-
      ship with more than one party. It is clear that . . .
      Schroeder was the attorney of record for . . . Jackson
      and in that capacity had an attorney-client relationship
      with him[.] That does not preclude him from having an
                              - 553 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
                     ROSS, SCHROEDER v. ARTZ
                       Cite as 23 Neb. Ct. App. 545

      attorney-­client relationship with the [Artzes] at the same
      time as long as no conflict exists. . . . Schroeder testified
      he believed there was no conflict. In the facts as related
      to the court, it did not appear that a conflict existed and
      none has been claimed. There are cases that hold that if
      an attorney represents a client in violation of the profes-
      sional code of conduct that they may not be compensated
      for that representation. That is not the case here.
The court stated further:
          The [Artzes] should not be allowed to benefit from
      the services of . . . Schroeder and avoid payment for
      those services. Having considered all of the relevant
      evidence, the court finds that the relationship between
      . . . Schroeder and the [Artzes] was one of attorney-client.
      [RSG] is entitled to receive the reasonable value of the
      services rendered. The fair and reasonable value of those
      services is outlined in [the stipulation at trial].
   The Artzes appealed to the district court, which entered an
order affirming the judgment of the county court on October
30, 2014. The Artzes subsequently perfected their appeal to
this court.
                ASSIGNMENTS OF ERROR
   The Artzes assert that the district court erred in affirming
the county court’s finding that an attorney-client relationship
existed between the Artzes and Schroeder and in its entry of
judgment in favor of RSG.
                   STANDARD OF REVIEW
   [1-3] The district court and higher appellate courts generally
review appeals from the county court for errors appearing on
the record. Griffith v. Drew’s LLC, 290 Neb. 508, 860 N.W.2d
749 (2015). When reviewing a judgment for errors appearing
on the record, the inquiry is whether the decision conforms
to the law, is supported by competent evidence, and is nei-
ther arbitrary, capricious, nor unreasonable. Id. In instances
when an appellate court is required to review cases for error
                              - 554 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

appearing on the record, questions of law are reviewed de
novo on the record. Id.
   [4] In a bench trial of a law action, the trial court’s factual
findings have the effect of a jury verdict, which an appellate
court will not disturb on appeal unless clearly wrong. And an
appellate court does not reweigh the evidence but considers the
judgment in the light most favorable to the successful party
and resolves evidentiary conflicts in favor of the successful
party. Id.
   [5] Whether a contract exists is a question of fact; the mean-
ing of a contract is a question of law. See Braunger Foods v.
Sears, 286 Neb. 29, 834 N.W.2d 779 (2013).

                           ANALYSIS
   The Artzes assert that the district court erred in affirming
the county court’s finding that an attorney-client relationship
existed between the Artzes and Schroeder and its entry of judg-
ment in favor of RSG.
   [6,7] In determining that an attorney-client relationship
existed between the Artzes and Schroeder, the county court
applied the three-factor test for the existence of an attorney-
client relationship set forth by the Nebraska Supreme Court
in McVaney v. Baird, Holm, McEachen, 237 Neb. 451, 466
N.W.2d 499 (1991). In McVaney, the Supreme Court was
required to determine whether an attorney-client relationship
existed between the parties in connection with the plaintiff’s
malpractice lawsuit against the law firm. The Supreme Court
observed that an attorney-client relationship ordinarily rests
on contract, but it is not necessary that the contract be express
or that a retainer be requested or paid. Id. The contract may
be implied from the conduct of the parties. Id. The Supreme
Court then determined that an attorney-client relationship is
created when (1) a person seeks advice or assistance from an
attorney, (2) the advice or assistance sought pertains to mat-
ters within the attorney’s professional competence, and (3)
the attorney expressly or impliedly agrees to give or actually
                             - 555 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

gives the desired advice or assistance. Id. See, also, Swanson
v. Ptak, 268 Neb. 265, 682 N.W.2d 225 (2004). Although
there was no express employment agreement in McVaney,
the Supreme Court held that an attorney-client relationship
existed where there was evidence of a longstanding relation-
ship between the plaintiff and the attorney and there was both
general and specific discussion of what action the plaintiff
wanted the attorney to perform.
   In the present case, the Artzes argue that the test for
the existence of an attorney-client relationship set forth in
McVaney v. Baird, Holm, McEachen, supra, is exclusively
a test for determining the existence of such a relationship
in attorney negligence cases. We disagree. There is noth-
ing in McVaney limiting the test to application only in the
context of claims of attorney negligence. And, contrary to
the Artzes’ assertion, the test has been applied in other con-
texts. See, State ex rel. Stivrins v. Flowers, 273 Neb. 336,
729 N.W.2d 311 (2007) (considering whether attorney-client
relationship existed between attorney and witness seeking to
assert ­attorney-client privilege); Detter v. Schreiber, 259 Neb.
381, 610 N.W.2d 13 (2000) (examining attorney-client rela-
tionship in context of closely held corporation to determine
whether attorney should be disqualified from representing one
shareholder in action against other shareholder); Richardson v.
Griffiths, 251 Neb. 825, 560 N.W.2d 430 (1997) (in action to
rescind purchase agreement, purchasers sought to disqualify
law firm from representing sellers).
   [8,9] The Artzes next argue that because no written agree-
ment was created regarding Schroeder’s services, the county
court should have examined whether an implied contract
existed between the Artzes and Schroeder. The Artzes assert
that because there was no “meeting of the minds” between
Schroeder and them, no implied contract existed. Brief for
appellants at 11. In McVaney v. Baird, Holm, McEachen, 237
Neb. 451, 466 N.W.2d 499 (1991), the Nebraska Supreme
Court observed that no formal contract, arrangement, or
                             - 556 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

attorney fee is necessary to create the relationship of attorney
and client; the contract may be implied from the conduct of
the parties. The Supreme Court further observed that a bind-
ing mutual understanding or meeting of the minds sufficient
to establish a contract requires no precise formality or express
utterance from the parties themselves as to all of the details of
the proposed agreement, and a contract may be implied from
conduct and circumstances. Id.
   Applying the test set forth in McVaney to the facts of the
present case, we find no error in the county court’s determina-
tion that an attorney-client relationship existed between the
Artzes and Schroeder. Although no written contract existed
between the Artzes and Schroeder, an attorney-client relation-
ship can be implied from their conduct. The Artzes sought
advice or assistance from Schroeder, an attorney with many
years of professional experience in the area of family law.
They sought an office consultation, filled out a client ques-
tionnaire form identifying themselves as the clients, and paid
the initial retainer amount of $2,500. Specifically, they asked
Schroeder to appear as the attorney of record for Jackson in
the custody case, a matter within Schroeder’s professional
competence, with the goal of providing Sydney a safe living
environment and allowing her to continue residing with the
Artzes and attending school in Kearney. There is no question
that Schroeder actually gave the desired assistance. He entered
an appearance in the custody case, interacted extensively with
the Artzes during the course of those proceedings, represented
Jackson at the trial, and pursued an appeal at the Artzes’
request. We find no clear error in the county court’s finding
that an attorney-client relationship was created in this case
between the Artzes and Schroeder, as there was competent evi-
dence to support this finding.
   [10] The Artzes next point to the county court’s finding
that an attorney-client relationship was also created between
Schroeder and Jackson by virtue of Schroeder’s appearance as
attorney of record for Jackson in the custody case. They argue
                             - 557 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

that counsel cannot recover fees when the representation is
plainly in violation of the ethical requirements of the profes-
sion. In re Estate of Watson, 5 Neb. Ct. App. 184, 557 N.W.2d
38 (1996).
   Neb. Ct. R. of Prof. Cond. § 3-501.7 permits an attorney to
represent more than one person if no conflict of interest exists.
In this case, the county court found that Schroeder’s attorney-
client relationship with Jackson did not preclude him from hav-
ing an attorney-client relationship with the Artzes as long as
no conflict existed. The court found no evidence of a conflict
and observed that none had been claimed. We find no error in
this determination.
   The Artzes do not argue a violation of § 3-501.7 on appeal.
Instead, they argue that, to the extent the Artzes “called the
shots” in the custody case, this was a violation of Neb. Ct.
R. of Prof. Cond. § 3-505.4(c) which prohibits a lawyer from
permitting someone who pays the lawyer to render legal
services for another to direct or regulate the lawyer’s profes-
sional judgment in rendering such legal services. See brief
for appellants at 21. However, Neb. Ct. R. of Prof. Cond.
§ 3-501.8(f) provides that a lawyer may accept compensation
from a third party as long as there is no interference with the
lawyer’s independent professional judgment and the client
gives informed consent. In this case, the record shows that
the Artzes and Jackson had the same objective with respect
to the custody case; namely, that Jackson be awarded cus-
tody of Sydney and that Jackson allow Sydney to continue
residing with the Artzes in Kearney. Jackson clearly sought
the Artzes’ involvement and assistance in the custody case,
including their sharing of relevant information with Schroeder.
There is nothing to show that the Artzes directed or regulated
Schroeder’s legal judgment in a way that violated § 3-505.4(c)
or § 3-501.8(f).
   Next, the Artzes argue that, assuming the Artzes employed
Schroeder to represent Jackson and agreed to pay his fees, any
such agreement was not in writing and would thus be void as
                             - 558 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                    ROSS, SCHROEDER v. ARTZ
                      Cite as 23 Neb. Ct. App. 545

a violation of the statute of frauds. In support of their argu-
ment, they cite Neb. Rev. Stat. § 36-202(2) (Reissue 2008),
which provides that “every special promise to answer for the
debt, default, or misdoings of another person” shall be void
unless it is in writing. While the county court did not specifi-
cally address this statute of frauds defense, the court’s rejec-
tion of this defense is implicit in its judgment. We conclude
that the statute in question is inapplicable as RSG is not seek-
ing in this case to have the Artzes answer for Jackson’s debt,
but, rather, for their own debt.
   Finally, the Artzes argue that the county court improperly
applied a benefit analysis to its ultimate finding. Specifically,
they cite the court’s finding that the Artzes should not be
allowed to benefit from Schroeder’s services and avoid pay-
ment for those services. This argument is without merit.
         “Unless the circumstances show that the services were
      intended to be gratuitous, where services are rendered by
      an attorney at the request of another, or where the ben-
      efits of such services are knowingly accepted, a promise
      to pay therefor will be presumed, particularly where it
      would be inequitable for the party benefited to share
      the benefit without contributing to the expense. Thus,
      where there is even slight proof of an employment of
      the attorney by the client, the fact that the latter stood
      by without objection and allowed the attorney to render
      valuable services in his behalf will estop him to deny the
      fact of employment. The acquiescence must be such as
      presumes volition on the part of the person sought to be
      charged, however, and there is no acquiescence where he
      has no choice but to avail himself of the efforts made by
      the attorney.”
In re Guardianship & Conservatorship of Tucker, 9 Neb. Ct. App.
17, 22-23, 606 N.W.2d 868, 872 (2000), quoting 7A C.J.S.
Attorney & Client § 288 (1980).
   In this case, the circumstances do not show that the services
rendered by Schroeder were intended to be gratuitous. As set
                            - 559 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                   ROSS, SCHROEDER v. ARTZ
                     Cite as 23 Neb. Ct. App. 545

forth above, the record shows Schroeder’s employment by the
Artzes. Schroeder rendered valuable services on their behalf,
and they knowingly accepted those services. The county court
did not err in finding they were responsible for payment of
those services.
                         CONCLUSION
   The district court did not err in affirming the judgment of
the county court. The county court’s decision conforms to the
law, is supported by competent evidence, and is neither arbi-
trary, capricious, nor unreasonable.
                                                    A ffirmed.